Filed 3/30/22
                       CERTIFIED FOR PUBLICATION

         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         FIRST APPELLATE DISTRICT

                                DIVISION THREE


 M.S.,
         Plaintiff and Respondent,
                                            A161921
 v.
 A.S.,                                      (Mendocino County Super. Ct.
                                             No. SCTMCVDV202073987)
         Defendant and Appellant.


         The trial court granted respondent M.S. a three-year domestic violence
restraining order (DVRO) against appellant A.S. that included the parties’
three children as protected parties. A.S. does not challenge the propriety of
the DVRO as it pertains to M.S., but contends the trial court abused its
discretion by including the children in the DVRO. We conclude otherwise
and affirm.
                   FACTUAL AND PROCEDURAL BACKGROUND
         The parties are married and have three sons born between 2005 and
2013. Shortly after the parties separated, M.S. sought a DVRO against A.S.
for herself and her sons. She alleged in her DVRO petition that A.S. enlisted
her friends and mother to talk her into reconciling with A.S., that he
threatened to kill M.S.’s male friend and followed him to his home, and that
he engaged their children to spy on her. As part of her DVRO petition, M.S.
requested a child custody or visitation order. The trial court issued a
temporary restraining order and set the matter for a hearing.



                                        1
      A.S. filed a response in which he denied harming his children or
physically harming M.S. He also argued that M.S.’s allegations that he
talked to the children about her were insufficient to justify inclusion of the
children in a DVRO.
      The trial court held a hearing on M.S.’s DVRO petition several months
later. The evidence of domestic violence against M.S. included multiple
instances of A.S.’s stalking and harassment of her. The following
summarizes the evidence as it pertains to the children.
      M.S. first testified about A.S.’s treatment of the children. According to
M.S., A.S. often slapped the children “upside the head,” pushed them down,
and choked them “in the name of playing.” In her words, “[m]ost people
would not say it’s the way you play with children. . . . Very rough indeed,
making them cry. . . . [¶] Playing exceptionally rough, even when asked to
stop. Lots of slapping, pushing down, choking.” On one occasion, A.S.
“choked out” one of their sons in public. A.S. also screamed at the children,
called them derogatory names, and encouraged them to engage in physical
violence with each other for entertainment. The court sustained A.S.’s
hearsay objections to much of the rest of M.S.’s direct testimony and her
documentary evidence.
      The parties’ eldest son testified that A.S. frequently insulted and
belittled him and his brothers and screamed at them for little things. The
eldest son was afraid of A.S. but he was more afraid of being punished than of
being hurt. He also testified he feared for his safety after M.S. left A.S.,
though he was more afraid of the unpredictability of the situation than he
was of A.S. He did not provide testimony that A.S. was physical with him.
      The eldest son also described A.S.’s efforts to enlist him and his
brothers to spy on M.S. There were “countless” times A.S. asked the son to



                                        2
gather information about M.S., and A.S. offered him and his brothers money
to follow M.S. On at least one occasion, A.S. had the son help him look for the
house of the man M.S. was seeing. A.S. also told the son that he would
physically harm the man and that he drove to the man’s house and looked at
him through a scope-mounted rifle.
      The final witness to testify at the hearing was M.S.’s mother. She said
she witnessed the children fighting back tears on several occasions after A.S.
slapped them on the head while supposedly “playing.” Moreover, during
family activities, A.S. often started yelling and the children would freeze in
fear. She also testified about an incident that occurred when she and the
family went to Disneyland. One of the sons was playing when A.S. grabbed
the boy by the back of the neck, pulled the boy to him, and made him walk
like that back to the hotel.
      After hearing this testimony, the court granted the DVRO specifying
M.S. and her children as protected parties. The court acknowledged M.S. did
not present as much evidence as expected but found that the evidence she did
present fell within the Domestic Violence Prevention Act (DVPA) (Fam. Code,
§ 6200 et seq.1). Specifically, the court concluded A.S. had engaged in a
campaign of harassment against M.S. shortly after the parties separated by
enlisting the children to stalk her and gather information on her.
      The court also found that A.S. occasionally engaged in acts of physical
violence towards the children. The court stated, in part: “While the
testimony established that this was most commonly occurring in the context
of overly rough play, the children did not experience this conduct by their
father as play, as evidenced by the maternal grandmother’s testimonythat
the children would tear up, that their faces would freeze in humiliation, and


1     All further statutory references are to the Family Code.

                                       3
that they would feel afraid afterwards. [¶] That they experienced fear of the
potential of physical discipline of their father.” The court also granted M.S.
temporary physical and legal custody of the children with supervised
visitation for A.S.
                                   DISCUSSION
        The purpose of the DVPA is “to prevent acts of domestic violence, abuse
. . . and to provide for a separation of the persons involved in the domestic
violence for a period sufficient to enable these persons to seek a resolution of
the causes of the violence.” (§ 6220.) To that end, the DVPA provides for the
issuance of restraining orders that enjoin “abuse.” Sections 6203 and 6320
define “abuse” to include stalking, harassment, striking, and battering.
(§§ 6203, subd. (a)(4), 6320, subd. (a).) A trial court has broad discretion
under the DVPA to determine whether to grant a petition for a restraining
order. (In re Marriage of Fregoso & Hernandez (2016) 5 Cal.App.5th 698,
702.)
        We review an order granting or denying a DVRO for abuse of
discretion. (Burquet v. Brumbaugh (2014) 223 Cal.App.4th 1140, 1143.) In
reviewing the trial court’s factual findings, we apply the substantial evidence
rule. (Sabbah v. Sabbah (2007) 151 Cal.App.4th 818, 822–823.) The inquiry
is whether substantial evidence supports the court’s finding, not whether a
contrary finding might have been made. (In re Alexandria P. (2016) 1
Cal.App.5th 331, 355.) We accept as true all evidence tending to establish
the correctness of the trial court’s findings and resolve every conflict in favor
of the judgment. (Burquet, at p. 1143.)
        A.S. contends the trial court abused its discretion because there is
insufficient evidence of good cause for including the children in the DVRO.
We disagree.



                                         4
      In her DVRO petition, M.S. listed the children as “family or household
members” for which she also sought protection. Pursuant to section 6340,
subdivision (a), “after notice and a hearing, a court retains the same
discretion it has under section 6320 to issue a restraining order in favor of a
party, and to include family or household members as protected parties on a
showing of good cause.” (J.H. v. G.H. (2021) 63 Cal.App.5th 633, 643.) By its
plain language, section 6320, subdivision (a), requires only a showing of “good
cause” for the inclusion of family members or household members in a DVRO.
(§ 6320, subd. (a).) In determining whether there is good cause to include
children as protected parties, the court considers the totality of the
circumstances and, where custody or visitation orders are sought for the
children, whether failure to make the requested order may jeopardize the
safety of the children. (J.H. v. G.H., at p. 643.) But a showing or finding of
potential jeopardy to the safety or well-being of the children is not a
necessary predicate for including them as protected parties; it is but one
factor the court must consider in the totality of the circumstances. (Id. at
p. 642.) In other words, “while a showing of potential jeopardy to the safety
of the children might be found sufficient for including them as protected
parties, it is not a necessary predicate for doing so.” (Ibid.)
      We conclude there is substantial evidence of good cause supporting the
children’s inclusion in the DVRO. The couple’s eldest son testified that A.S.
enlisted him to stalk M.S. and surreptitiously gather information on her and
that A.S. also attempted to enlist the other children to follow M.S. A.S. also
told the eldest son he would physically harm the man M.S. was seeing and
had the eldest son help him look for the house of that man. Based on such
evidence, the trial court reasonably concluded that A.S. effectively enlisted
his sons in stalking and harassing M.S., conduct which may be properly



                                         5
enjoined under sections 6340 and 6320. Inclusion of the children in the
DVRO was therefore appropriate to prevent future attempts by A.S. to use
his children to harass, stalk, or otherwise spy on M.S and any man she might
choose to see. (§§ 6203, subd. (a)(4), 6320, subd. (a).)
      Moreover, substantial evidence supports the trial court’s finding of
physical violence involving the children. (See § 6320, subd. (a) [party may be
enjoined from striking or battering].) The record here includes evidence that
A.S. would often slap, push, and choke the children and play “exceptionally”
rough, going so far as to “choke out” one of the children. There was testimony
that the children would cry or fight back tears during this rough “play” and
that they would freeze in fear when they heard A.S. yelling. M.S.’s mother
also testified as to one occasion where A.S. grabbed the neck of one of the
children. The court reasonably inferred from this evidence that A.S.
committed physical violence against the children on multiple occasions, that
the children did not experience the physical violence as “play,” and that the
children feared potential physical abuse from A.S.
      A.S. contends the testimony at the hearing merely showed these
incidents were “more embarrassing than painful” and simply reflected “rough
play” and discipline. However, the trial court drew other, reasonable
inferences from the evidence, and we may not substitute our own judgment
for that of the trial court. (Gonzales v. Munoz (2007) 156 Cal.App.4th 413,
420.) And though A.S. also points out evidence favorable to him, we cannot
reweigh the evidence or resolve evidentiary conflicts. (Huang v. Board of
Directors (1990) 220 Cal.App.3d 1286, 1293–1294.)
      Next, A.S. likens this case factually to J.H. v. G.H., supra, 63
Cal.App.5th 633. There, the trial court issued a DVRO against J.H. in favor
of G.H. but found that the evidence did not support the inclusion of the



                                        6
parties’ children as protected parties because it did not believe J.H. posed any
current threat to the children. (63 Cal.App.5th at pp. 643–644.) The trial
court also concluded it would be in the best interests of the children for them
to begin repairing their relationship with J.H. (Ibid.) G.H. appealed, arguing
in part that the trial court failed to consider the totality of the circumstances.
(Id. at p. 644.) This court disagreed, observing the record contained evidence
showing that J.H. and his children had been separated for a significant
period, that J.H. had since engaged in parenting courses, therapy, and a
batterer intervention course, that he was remorseful of his past acts of
domestic violence, and that he had changed his alcohol consumption habits.
(Id. at p. 645.) The record also showed that the San Francisco Human
Services Agency had no concerns about the children’s safety with J.H and had
determined J.H. had done “everything” the agency required of him. (Ibid.)
Based on the totality of the circumstances appearing in the record, this court
concluded the trial court did not abuse its discretion in excluding the children
from the DVRO. (Ibid.)
      In J.H. v. G.H., this court reviewed the record to determine whether
the trial court abused its discretion in excluding children from the subject
DVRO and determined it did not. But here, we must accept as true all
evidence tending to establish the correctness of the trial court’s findings and
resolve every conflict in favor of its decision to include the children in the
DVRO. (Burquet v. Brumbaugh, supra, 223 Cal.App.4th at p. 1143.) As
discussed, there is substantial evidence supporting the trial court’s inclusion
of the children in the DVRO.
      In any event, the facts of this case are clearly distinguishable from
those in J.H. v. G.H. M.S. filed her DVRO petition shortly after the events
giving rise to the petition. Though the record shows the parties later



                                        7
stipulated to A.S. attending reunification counseling with the children, the
record also indicates that A.S. thereafter failed to engage in any counseling.
And while A.S. points to the evidence that the family took a trip to Disney
World around the time of the events giving rise to the DVRO, this evidence,
by itself, does not negate or otherwise undermine the trial court’s
determination that A.S.’s conduct warrants inclusion of the children in the
DVRO. Indeed, the testimony of M.S.’s mother that A.S. grabbed one of his
sons by the back of the neck at Disneyland (though it is unclear whether this
is the same trip to which A.S. refers or a different trip) is also part of the
totality of circumstances that supported the court’s decision.
      We conclude the trial court did not abuse its discretion by including the
couple’s children in the DVRO.2
                                  DISPOSITION
      The order is affirmed.




2    On March 10, 2022, A.S. filed a motion for calendar preference and
expedited review. The motion is denied as moot.

                                         8
                                _________________________
                                Fujisaki, Acting P. J.


WE CONCUR:


_________________________
Petrou, J.


_________________________
Rodríguez, J.




A161921




                            9
M.S. v. A.S. (A161921)


Trial Court:     Mendocino County


Trial Judge:     Hon. Cindee F. Mayfield


Attorneys:

           Geary, Shea, O’Donnell, Grattan & Mitchell, Leo R. Bartolotta for
Defendant and Appellant.

          Don Anderson Law Offices and Don A. Anderson for Plaintiff and
Respondent.




                                    10